Opinion by
Keefe, J.
The importer testified that the fish in question were frozen and then dipped or sprayed with water which is frozen on the outside thereof as a casing; that said casing is no part of the fish and that the weight thereof is not subject to duty. The inspector who examined and weighed the importation testified as to his procedure and a Government chemist also testified on behalf of the Government. The plaintiff admitted that he had not examined the fish in question nor was he able to identify any of the importation as having been covered.with an outer glaze or casing of ice. From the evidence presented the protest was overruled.